 



Exhibit 10.12.5
FIFTH AMENDMENT TO LEASE
     FIFTH AMENDMENT TO LEASE dated as of this 29th day of June, 2007 by and
between BOSTON PROPERTIES LIMITED PARTNERSHIP, a Delaware limited partnership
(“Landlord”) (as successor-in-interest to 200 West Street Limited Partnership)
and PAREXEL INTERNATIONAL LLC, a Delaware limited liability company (as
successor-in-interest to PAREXEL International Corporation, “Tenant”).
RECITALS
     WHEREAS, by lease dated June 14, 1991 (as amended by the First Amendment,
Second Amendment, Third Amendment and Fourth Amendment and affected by the
Consent Agreement referred to below, the “Lease”), Landlord did lease to Tenant
and Tenant did hire and lease from Landlord certain premises (the “Initial
Premises”) in the building known as and numbered 195 West Street, Waltham,
Massachusetts (the “Building”) containing a total of 48,258 square feet of
rentable floor area (the “Rentable Floor Area of the Initial Premises”).
     WHEREAS, by First Amendment to Lease dated January 3, 1992 (the “First
Amendment”), Tenant exercised its right pursuant to Section 2.1.1.1 of the Lease
to lease from Landlord certain additional premises in the Building (the
“Additional Premises”) containing a total of 15,242 square feet of rentable
floor area (the “Rentable Floor Area of the Additional Premises”) upon the terms
and conditions contained in the First Amendment. The Initial Premises and the
Additional Premises are hereinafter referred to collectively as the “Premises,”
and the Rentable Floor Area of the Initial Premises and the Rentable Floor Area
of the Additional Premises are hereinafter referred to collectively as the
“Rentable Floor Area of the Premises” and shall contain a total of 63,500 square
feet of rentable floor area.
     WHEREAS, by Second Amendment to Lease dated June 28, 1993 (the “Second
Amendment”), Tenant leased from Landlord an additional 660 square feet in the
basement of the Building (the “Tenant’s Storage Space”) upon the terms and
conditions contained in the Second Amendment.
     WHEREAS, by Third Amendment to Lease dated November 17,1998 (the “Third
Amendment”), Landlord provided Tenant with the option of extending the Term of
the Lease so that it would be coterminus with the 200 West Street Lease Term (as
that term is defined in the Third Amendment).
     WHEREAS, by Fourth Amendment to Lease dated August 28, 2000 (the “Fourth
Amendment”), the Term of the Lease was extended for the Interim Extended Term
(as that term is defined in the Fourth Amendment).
     WHEREAS, by Consent Agreement by and between Landlord, Tenant and
Salary.com (“Subtenant”) dated February 7, 2006 (the “Consent Agreement”),
Landlord consented to the sublease of approximately 51,291 square feet of the
Rentable Floor Area of the Premises by
PAREXEL Fifth Amendment (195 WS) (f)

-1 -



--------------------------------------------------------------------------------



 



Tenant to Subtenant. Pursuant to a letter agreement dated April 25, 2006,
Landlord, Tenant and Subtenant acknowledged and agreed that Subtenant
subsequently subleased all of the Premises.
     WHEREAS, Landlord and Tenant have agreed to extend the Term of the Lease
for one (1) period of one hundred twenty-four (124) months upon all of the same
terms and conditions set forth in the Lease except as set forth in this Fifth
Amendment to Lease (the “Fifth Amendment”).
     WHEREAS, Landlord and Tenant are entering into this instrument to set forth
said extension of the Term of the Lease and to amend the Lease.
     NOW, THEREFORE, in consideration of One Dollar ($1.00) and other good and
valuable consideration in hand this date paid by each of the parties to the
other, the receipt and sufficiency of which are hereby severally acknowledged,
and in further consideration of the mutual promises herein contained, Landlord
and Tenant hereby agree to and with each other as follows:
     1. (A) The Term of the Lease, which but for this Fifth Amendment is
scheduled to expire on April 30, 2009, is hereby extended for one (1) period of
one hundred twenty-four (124) months commencing on May 1, 2009 and expiring on
August 31, 2019 (the “Fifth Amendment Extended Term”) unless sooner extended or
terminated in accordance with the provisions of the Lease, upon all the same
terms and conditions contained in the Lease as herein amended.
          (B) Landlord and Tenant acknowledge and agree that the extension
option contained in Section 2.4.1 of the Lease (as affected by Section 1(B) of
the Fourth Amendment) shall be deleted in its entirety and Tenant shall have no
further option to extend the Term upon the expiration of the Fifth Amendment
Extended Term except as provided in Section 9 of this Fifth Amendment.
     2. (A) Prior to the commencement of the Fifth Amendment Extended Term,
Annual Fixed Rent for both the Premises and the Tenant’s Storage Space shall
continue to be payable as set forth in the Lease.
          (B) Annual Fixed Rent for the Premises shall be payable during the
Fifth Amendment Extended Term as follows:

                  Time Period   Rate PSF   Annual Amount
5/1/09—8/31/09
  $ 0     $ 0  
 
               
9/1/09—8/31/12
  $ 36.50     $ 2,317,750.00  
 
               
9/1/12—8/31/15
  $ 37.50     $ 2,381,250.00  
 
               
9/1/15—8/31/19
  $ 38.50     $ 2,444,750.00  

PAREXEL Fifth Amendment (195 WS) (fj)

-2 -



--------------------------------------------------------------------------------



 



          (C) Annual Fixed Rent for the Tenant’s Storage Space shall be payable
during the Fifth Amendment Extended Term at the annual rate of $6,600.00.
          (D) Annual Fixed Rent for the Premises and Tenant’s Storage Space
during the Extended Term (as defined in Section 8 below) (if exercised) shall be
determined as provided in Section 9 below.
          (E) Effective as of the date of this Fifth Amendment, and until notice
of some other designation is given, fixed rent and all other charges for which
provision is herein made shall be paid by remittance to or for the order of
Boston Properties Limited Partnership either (i) by mail to P.O. Box 3557,
Boston, Massachusetts 02241-3557, (ii) by wire transfer to Bank of America in
Dallas, Texas, Bank Routing Number 0260-0959-3 or (iii) by ACH transfer to Bank
of America in Dallas, Texas, Bank Routing Number 111 000 012, and in the case of
(ii) or (iii)referencing Account Number 3756454460, Account Name of Boston
Properties, LP, Tenant’s name and the Property address.
     3. (A) For the purposes of computing the Tenant’s payments for Operating
Expenses Allocable to the Premises during the Fifth Amendment Extended Term
pursuant to Section 2.6 of the Lease (as amended by Section 6 of the First
Amendment and Section 3 of the Fourth Amendment), the definition of “Base
Operating Expenses” contained in said Section 2.6 shall be deleted in its
entirety and replaced with the following:
‘“Base Operating Expenses’ shall mean Landlord’s Operating Expenses for calendar
year 2009, being the period from January 1, 2009 through December 31, 2009;
provided, however, that for the purposes of determining Base Operating Expenses,
the amount to be included in such Base Operating Expenses for maintenance and
repair of the Building elevators and heating, ventilation and air conditioning
systems shall be $33,363.20 (being the product of (x) 52¢ and (y) the sum of the
square feet of (aa) the Rentable Floor Area of the Premises and (bb) the
Tenant’s Storage Space).”
For the portion of the Lease Term prior to the commencement of the Fifth
Amendment Extended Term, the definition of Base Operating Expenses shall remain
unchanged for such purposes.
          (B) Notwithstanding anything contained in the Lease to the contrary,
in determining the amount of Landlord’s Operating Expenses for any calendar year
or portion thereof falling within the Fifth Amendment Extended Term (including,
without limitation, calendar year 2009 for the purposes of determining the
amount of Base Operating Expenses for the Fifth Amendment Extended Term) and the
Extended Term (as defined in Section 9 below), if exercised, if less than one
hundred percent (100%) of the Total Rentable Floor Area of the Building shall
have been occupied by tenants at any time during the period in question, then
those components of Landlord’s Operating Expenses that vary based on occupancy
for such period shall be adjusted to equal the amount such components of
Landlord’s Operating Expenses would have been for such period had occupancy been
one hundred percent (100%) throughout such period.
PAREXEL Fifth Amendment (195 WS) (f)

-3 -



--------------------------------------------------------------------------------



 



          (C) Notwithstanding anything contained in the Lease to the contrary,
for the purposes of determining the amount of Landlord’s Operating Expenses
during the Fifth Amendment Extended Term, neither Base Operating Expenses nor
Operating Expenses Allocable to the Premises shall include (i) any costs
associated with the repair, maintenance or replacement of the Building’s roof,
structural foundation or structural walls or (ii) any costs associated with the
replacement (as opposed to the maintenance or repair) of the Building’s masonry
facade, elevators or heating, ventilation and air conditioning systems (it being
understood and agreed that the costs associated with the maintenance and repair
of the items listed in this subsection (ii) may be included within Base
Operating Expenses and/or Operating Expenses Allocable to the Premises, subject
to and in accordance with the provisions of Section 2.6 of the Lease). In
addition and notwithstanding anything contained in the Lease to the contrary,
(x) the costs includable in Base Operating Expenses and Landlord’s Operating
Expenses during the Fifth Amendment Extended Term associated with the
maintenance and repair of the Building elevators and heating, ventilation and
air conditioning systems (collectively, the “Elevator and HVAC Costs”) shall be
limited to so-called “hard costs” of maintenance and repair (e.g., preventative
maintenance contracts with outside vendors, annual inspection fees mandated by
state and local authorities, water treatment costs for cooling towers, general
supplies and parts, etc.) and shall not include any wages paid to Landlord’s
personnel (other than fees associated with the monitoring of the energy
management system for the Building) and (y) for purposes of determining
Landlord’s Operating Expenses solely for calendar year 2010, Tenant shall only
be required to pay Elevator and HVAC Costs in excess of $46,195.20 (being the
product of (1) 72¢ and (2) the sum of the square feet of (aa) the Rentable Floor
Area of the Premises and (bb) the Tenant’s Storage Space).
     4. For the purposes of computing Tenant’s payments for Landlord’s Tax
Expenses Allocable to the Premises during the Fifth Amendment Extended Term
pursuant to Section 2.7 of the Lease (as amended by Section 6 of the First
Amendment and Section 3 of the Fourth Amendment), the definition of “Base Taxes”
contained in said Section 2.7 shall be deleted in its entirety and replaced with
the following:
‘“Base Taxes’ shall mean Landlord’s Tax Expenses for fiscal tax year 2009, being
the period from July 1, 2008 through June 30, 2009.”
For the portion of the Lease Term prior to the commencement of the Fifth
Amendment Extended Term, the definition of Base Taxes shall remain unchanged for
such purposes.
     5. Effective as of May 1, 2009, Section 2.2.1 of the Lease shall be amended
as follows:

  (i)   By deleting the first sentence in its entirety and substituting the
following therefor: “In addition, for so long as Tenant shall be directly (which
shall include any permitted sublease or assignment under this Lease) leasing the
entirety of the Premises and the Storage Space demised to Tenant under the Fifth
Amendment to Lease, Tenant shall have the exclusive right to use all of the
parking spaces

PAREXEL Fifth Amendment (195 WS) (f)

-4 -



--------------------------------------------------------------------------------



 



      located in the basement of the Building and on the surface parking areas
of the Site (collectively, “Tenant’s Parking Spaces”).     (ii)   By deleting
the words “Tenant’s Basement Spaces” where they appear in the second and third
sentences of said Section 2.2.1 and substituting the words “Tenant’s Parking
Spaces” therefor.

     6. Effective as of May 1, 2009, Section 2.8 of the Lease shall be deleted
in its entirety and the following substituted therefor:
“Effective as of May 1, 2009 and continuing throughout the Term, for so long as
Tenant shall be directly (which shall include any permitted sublease or
assignment under this Lease) leasing the entirety of the Premises and the
Storage Space demised to Tenant under the Fifth Amendment to Lease, Tenant
covenants and agrees to make application to the appropriate utility company or
utility provider for electrical service to the Building in the quantum required
for Tenant’s use of the Building and to make any deposit (including but not
limited to, such letters of credit) as such utility company or provider shall
require. Tenant covenants and agrees to pay, punctually as and when due, all
electricity charges and rates for and relating to the Building and from
time-to-time if requested by Landlord to provide Landlord with evidence of
payment to, and good standing with, such utility company or provider as Landlord
may reasonably require. Tenant further covenants and agrees to defend, save
harmless and, indemnify Landlord against all liability, cost and damage arising
out of or in any way connected to the payment, nonpayment or late payment of any
and all charges or deposits to such utility company or provider. The provisions
of this Section 2.8 shall survive the expiration or termination of this Lease
for a period of twelve (12) full calendar months.”
In addition, as of May 1, 2009, all references in the Lease (including, without
limitation, in Sections 2.5 and 2.6 thereof) to separate payments by Tenant to
Landlord on account of tenant electricity shall be deleted in their entirety, it
being understood and agreed that from and after May 1, 2009, Tenant shall be
fully responsible for making all payments regarding electric service to the
Building directly to the utility company as set forth in Section 2.8 of the
Lease (as amended hereby).
     7. (A) Tenant shall accept the Premises and the Storage Space in their
as-is condition without any obligation on Landlord’s part to perform any
additions, alterations, improvements, demolition or other work therein or
pertaining thereto except as expressly provided in this Section 7 or in
Section 8 below. Notwithstanding the foregoing, it is contemplated that certain
work will be performed in the Premises pursuant to construction drawings to be
submitted by Tenant and reviewed by Landlord in accordance with the terms and
provisions of the Lease (the “Tenant Improvement Work”). The Tenant Improvement
Work shall be performed by a general contractor to be mutually agreed upon by
Landlord and Tenant (the parties hereby agreeing to cooperate with each other in
good faith in the selection of such general contractor).
     In the event that the agreed-upon general contractor is a union contractor,
Landlord shall enter into the general contract with such contractor
(hereinafter, “Landlord’s General
PAREXEL Fifth Amendment (195 WS) (f)

-5 -



--------------------------------------------------------------------------------



 



Contractor”) and shall be responsible for performing the Tenant Improvement Work
on Tenant’s behalf. The Tenant Improvement Work shall be performed by Landlord’s
General Contractor on an “open book” basis, and Landlord shall provide Tenant
with copies of all construction budgets and bids. Landlord shall bid the project
to several general contractors before selecting Landlord’s General Contractor,
and shall require Landlord’s General Contractor once selected to obtain a
minimum of three (3) bids for any subcontract in excess of $50,000.00.
     In the event that the agreed-upon general contractor is a non-union
contractor, Tenant shall enter into a general contract with such contractor
(hereinafter, “Tenant’s General Contractor”) (the form of which general contract
shall be subject to Landlord’s approval, not to be unreasonably withheld,
conditioned or delayed) and shall be responsible for performing the Tenant
Improvement Work; provided, however, that Landlord shall provide construction
management consulting services to Tenant in connection with the Tenant
Improvement Work in accordance with a Consulting Services Agreement in the form
attached hereto as Exhibit A to be entered into by Landlord and Tenant.
     In either event, Tenant shall have the right, at its sole cost and expense,
to retain a third-party construction manager in connection with the performance
of the Tenant Improvement Work. In the event that Tenant’s General Contractor is
performing the Tenant Improvement Work and Landlord is providing consulting
services in accordance with the immediately preceding paragraph, such
third-party construction manager shall be in addition to, and not in lieu of,
Landlord. In the event that Landlord’s General Contractor is performing the
Tenant Improvement Work, Landlord shall provide such third-party construction
manager with full access to the project, including without limitation all
construction budgets and bids, as well as all job meetings and discussions
concerning the review and progress of construction.
          (B) Landlord shall provide to Tenant a special allowance of One
Million Six Hundred Four Thousand and 00/100 Dollars ($1,604,000.00) (the
“Tenant Allowance”), being the product of (x) $25.00 and (y) the sum of the
square feet of (aa) the Rentable Floor Area of the Premises and (bb) the
Tenant’s Storage Space. The Tenant Allowance shall be used and applied by
Landlord solely on account of the cost of Tenant Improvement Work. In no event
shall Landlord’s obligations to pay or reimburse Tenant for any of the costs of
the Tenant Improvement Work exceed the sum of (x) the total Tenant Allowance and
(y) the “Supplemental Allowance” (as defined in subsection (C) below), to the
extent requested by Tenant. Notwithstanding the foregoing, Landlord shall be
under no obligation to apply or provide any portion of the Tenant Allowance for
any purposes other than as provided in this Section 7(B). In addition, in the
event that (i) Tenant is in default under the Lease and Landlord has provided
Tenant with written notice thereof or (ii) there are any liens which are not
bonded to the reasonable satisfaction of Landlord against Tenant’s interest in
the Lease or against the Building or the Site arising out of any work performed
by Tenant or any litigation in which Tenant is a party, then, from and after the
date of such event (“Event”) until the circumstances giving rise to such Event
under either subsection (i) or (ii) above have been cured, Landlord shall have
no further obligation to fund any portion of the Tenant Allowance and Tenant
shall be obligated to pay, as additional rent, all costs of the Tenant
Improvement Work in excess of that portion of the Tenant Allowance (and the
Supplemental Allowance, if requested) funded by Landlord through the date of the
Event. In addition, if the Tenant Improvement Work is performed by Tenant’s
PAREXEL Fifth Amendment (195 WS) (f)

-6 -



--------------------------------------------------------------------------------



 



General Contractor rather than Landlord’s General Contractor, Landlord shall
only disburse the Tenant Allowance to Tenant within thirty (30) days after
(x) Tenant has completed the Tenant Improvement Work in accordance with the
terms of the Lease, has paid for all of such Tenant Improvement Work in full and
has delivered to Landlord lien waivers from all persons who might have a lien as
a result of such work, in the recordable forms attached hereto as Exhibit B, and
(y) Tenant has delivered to Landlord its certificate specifying the cost of such
Tenant Improvement Work and all contractors, subcontractors and supplies
involved with the Tenant Improvement Work, together with evidence of such cost
in the form of paid invoices, receipts and the like.
     Irrespective of whether the Tenant Improvement Work is performed by
Landlord’s General Contractor or by Tenant’s General Contractor, the Tenant
Allowance shall only be applied towards the cost of leasehold improvements and
in no event shall Landlord be required to make application of any portion of the
Tenant Allowance towards Tenant’s personal property, trade fixtures or moving
expenses or on account of any supervisory fees, overhead, management fees or
other payments to Tenant, any partner or affiliate of Tenant or any third-party
construction manager retained by Tenant. In no event shall Landlord be deemed to
have assumed any obligations, in whole or in part, of Tenant to any contractors,
subcontractors, suppliers, workers or materialmen. In the event that the costs
of the Tenant Improvement Work are less than the Tenant Allowance, Tenant shall
not be entitled to any payment or credit nor shall there be any application of
the same toward Annual Fixed Rent or additional rent owed by Tenant under the
Lease. Tenant acknowledges that any portion of the Tenant Allowance which has
not been utilized on or before October 31, 2010 shall be forfeited by Tenant.
     Landlord shall be entitled to deduct from the Tenant Allowance a
construction management fee equal to:

  (1)   four percent (4%) of the cost of the Tenant Improvement Work up to
$1,604,000.00;     (2)   three percent (3%) of the cost of the Tenant
Improvement Work between $1,604,001.00 and $2,245,601.00; and     (3)   two
percent (2%) of the cost of the Tenant Improvement Work in excess of
$2,245,601.00.

          (C) In addition, Tenant shall have the right to request that Landlord
provide Tenant with an additional allowance of up to Six Hundred Forty-One
Thousand Six Hundred and 00/100 Dollars ($641,600.00), being the product of (x)
$10.00 and (y) the sum of the square feet of (aa) the Rentable Floor Area of the
Premises and (bb) the Tenant’s Storage Space (the “Supplemental Allowance”).
Tenant may exercise its right to require Landlord to provide the Supplemental
Allowance by giving to Landlord, on or before April 1, 2009, written notice
advising Landlord that Tenant intends to use the Supplemental Allowance, which
such notice shall set forth the amount of the Supplemental Allowance which
Tenant desires to be made available to Tenant in accordance with this Section 7
(such amount being hereinafter referred to as the “Amortization Amount”). Tenant
acknowledges that any portion of the Supplemental
PAREXEL Fifth Amendment (195 WS) (f)

-7 -



--------------------------------------------------------------------------------



 



Allowance which has not been requested by Tenant on or before April 1, 2009
shall be forfeited by Tenant. The Supplemental Allowance shall be disbursed in
accordance with the procedures set forth in subsection (B) above, and shall be
used solely for the purposes set forth in said subsection (B).
     Tenant shall reimburse Landlord, as additional rent, for the Amortization
Amount amortized on a direct reduction basis over one hundred twenty
(120) months at an interest rate of ten percent (10%) per annum in one hundred
twenty (120) monthly payments (“Monthly Improvement Cost Payments”) payable on
the first day of each month commencing on September 1, 2009 in the same manner
as provided in the Lease for the payment of Annual Fixed Rent. Neither the
Amortization Amount nor the Monthly Improvement Cost Payments shall be abated or
reduced for any reason whatsoever (including, without limitation,
untenantability of the Premises or termination of the Lease). Without limiting
the foregoing, the rent abatement provisions of Article VI of the Lease shall
not apply to the Amortization Amount or the Monthly Improvement Cost Payments.
If there is any default (beyond the expiration of any applicable grace periods)
of any of Tenant’s obligations under the Lease (including, without limitation,
its obligation to pay the Monthly Improvement Cost Payments) or if the Term of
the Lease is terminated for any reason whatsoever prior to the expiration of the
Term of the Lease, Tenant shall pay to Landlord, within ten (10) days following
demand therefor, the unamortized balance of the Amortization Amount. Tenant’s
obligation to pay the unamortized balance of the Amortization Amount shall be in
addition to all other rights and remedies which Landlord has based upon any
default of Tenant under the Lease, and Tenant shall not be entitled to any
credit or reduction in such payment based upon amounts collected by Landlord
from reletting the Premises after the default of Tenant.
               (D) Tenant shall be fully responsible for all costs of the Tenant
Improvement Work in excess of the Tenant Allowance (and the Supplemental
Allowance, if requested) (such excess costs being hereinafter referred to as the
“Tenant Plan Excess Costs”). In the event that the Tenant Improvement Work is
being performed by Landlord’s General Contractor, Tenant shall pay Landlord, as
additional rent, fifty percent (50%) of any Tenant Plan Excess Costs prior to
the commencement of the Tenant Improvement Work, with the balance of the Tenant
Plan Excess Costs due upon substantial completion of the Tenant Improvement
Work; provided, however, that in the event the Tenant Plan Excess Costs exceed
$50,000.00 (the “Maximum Amount”), then Tenant shall pay to Landlord, as
additional rent, prior to the commencement of the Tenant Improvement Work, one
hundred percent (100%) of the Tenant Plan Excess Costs in excess of the Maximum
Amount. For the purposes of this Section 7(D), the Tenant Improvement Work shall
be deemed to be “substantially complete” on the later of: (i) the date on which
the Tenant Improvement Work has been completed except for items of work and
adjustment of equipment and fixtures which can be completed after occupancy has
been taken without causing substantial interference with Tenant’s use of the
Premises (i.e. so-called “punch list” items); or (ii) the date when permission
has been obtained from the applicable governmental authority for occupancy by
Tenant of the Premises for the Permitted Use, but only to the extent required by
law in connection with the performance and completion of the Tenant Improvement
Work (it being understood and agreed that if such permission is required but
cannot be obtained as a result of a delay in the completion of the Base Building
Work caused by the act or wrongful
PAREXEL Fifth Amendment (195 WS) (f)

-8 -



--------------------------------------------------------------------------------



 



failure to act of Tenant, the Tenant Improvement Work will nonetheless be deemed
to be substantially complete so long as the conditions set forth in subsection
(i) above have been met).
          (E) With respect to any future alterations, additions or improvements
made to the Premises subsequent to the Tenant Improvement Work, Tenant shall pay
to Landlord as a fee for Landlord’s review of any work or plans, an amount equal
to the sum of: (i) $150.00 per hour plus (ii) third party expenses incurred by
Landlord to review Tenant’s plans and Tenant’s work. Such fee shall be payable
by Tenant as additional rent within thirty (30) days after receipt of an invoice
from Landlord therefor.
     8. (A) Landlord shall, at its sole cost and expense, perform the work
described on Exhibit C (the “Base Building Work”). It is understood and agreed
that Landlord may be performing the Base Building Work (and the Tenant
Improvement Work, if and when requested by Tenant) while Tenant is in possession
of the Premises, and Landlord and Tenant accordingly agree to cooperate with
each other in good faith so as to enable Landlord to perform the Base Building
Work (and the Tenant Improvement Work, as applicable) in an efficient and
cost-effective manner while at the same time minimizing any unreasonable
interference with Tenant’s business operations in the Premises (consistent with
the nature of the work being undertaken by Landlord). Subject to events beyond
Landlord’s reasonable control and to delays caused by Tenant or Tenant’s agents,
contractors or employees (including, without limitation, Tenant’s use of
non-union labor in connection with the construction of the Tenant Improvement
Work), Landlord shall use commercially reasonable efforts to substantially
complete such Base Building Work prior to May 1, 2009; provided, however, that
Landlord shall not be liable to Tenant for the failure to complete the Base
Building Work by any specific date except as expressly provided in this
Section 8.
          (B) In the event that Landlord shall have failed to substantially
complete the Base Building Work on or before September 1, 2009 (which date shall
be extended automatically for such periods of time as Landlord is prevented from
proceeding with or completing the same as the result of events beyond Landlord’s
reasonable control or any act or wrongful failure to act of Tenant which
interferes with Landlord’s construction of the Base Building Work, including,
without limitation, Tenant’s use of non-union labor in connection with the
construction of the Tenant Improvement Work), Tenant shall receive a rent credit
equal to one-half (1/2) of the Annual Fixed Rent otherwise payable by Tenant
under Section 2(B) above on a per diem basis for each day beyond September 1,
2009 (as so extended) that Landlord thus fails to substantially complete the
Base Building Work. In the event that Landlord shall have failed to
substantially complete the Base Building Work on or before November 1, 2009
(which date shall be extended automatically for such periods of time as Landlord
is prevented from proceeding with or completing the same as the result of events
beyond Landlord’s reasonable control or any act or wrongful failure to act of
Tenant which interferes with Landlord’s construction of the Base Building Work,
including, without limitation, Tenant’s use of non-union labor in connection
with the construction of the Tenant Improvement Work), Tenant shall receive a
rent credit equal to the Annual Fixed Rent otherwise payable by Tenant under
Section 2(B) above on a per diem basis for each day beyond November 1, 2009 (as
so extended) that Landlord thus fails to complete the Base Building Work. The
foregoing rent abatements shall be Tenant’s sole and
PAREXEL Fifth Amendment (195 WS) (f)

-9 -



--------------------------------------------------------------------------------



 



exclusive remedy at law or in equity or otherwise for Landlord’s failure to
complete the Base Building Work within the time periods set forth above.
          (C) For the purposes of this Section 8, the Base Building Work (and/or
individual components thereof, if applicable in a particular context) shall be
deemed to be “substantially complete” on the later of: (i) the date on which the
Base Building Work has been completed except for items of work and adjustment of
equipment and fixtures which can be completed after occupancy has been taken
without causing substantial interference with Tenant’s use of the Premises (i.e.
so-called “punch list” items); or (ii) the date when permission has been
obtained from the applicable governmental authority for occupancy by Tenant of
the Premises for the Permitted Use, but only to the extent required by law in
connection with the performance and completion of the Base Building Work (it
being understood and agreed that (x) in the event that the Tenant Improvement
Work is being performed by Landlord’s General Contractor, if such permission is
required but cannot be obtained as the result of a delay in the completion of
the Tenant Improvement Work caused by any act or wrongful failure to act of
Tenant, the Base Building Work will nonetheless be deemed to be substantially
complete so long as the conditions set forth in subsection (i) above have been
met and (y) in the event that the Tenant Improvement Work is being performed by
Tenant’s General Contractor, if such permission is required but cannot be
obtained as the result of a delay in the completion of the Tenant Improvement
Work except to the extent such delay is caused by any act or wrongful failure to
act of Landlord, the Base Building Work will nonetheless be deemed to be
substantially complete so long as the conditions set forth in subsection
(i) above have been met).
     9. (A) On the conditions (which conditions Landlord may waive by written
notice to Tenant) that both at the time of exercise of the herein described
option to extend and as of the commencement of the Extended Term (as defined
below) (i) there exists no Event of Default and there have been no more than
three (3) Event of Default occurrences during the Fifth Amendment Extended Term,
(ii) this Lease is still in full force and effect, and (iii) Tenant has neither
assigned this Lease nor sublet more than forty percent (40%) of the Rentable
Floor Area of the Premises (except for an assignment or subletting permitted
without Landlord’s consent under Section 5.6.1 of the Lease), Tenant shall have
the right to extend the Term hereof upon all the same terms, conditions,
covenants and agreements herein contained (except for the Annual Fixed Rent
which shall be adjusted during the option period as hereinbelow set forth and
except that mere shall be no further option to extend) for one (1) period of
five (5) years as hereinafter set forth. The option period is sometimes herein
referred to as the “Extended Term.” Notwithstanding any implication to the
contrary, Landlord has no obligation to make any additional payment to Tenant in
respect of any construction allowance or the like or to perform any work to the
Premises and/or the Storage Space as a result of the exercise by Tenant of any
such option.
          (B) If Tenant desires to exercise said option to extend the Term, then
Tenant shall give notice (the “Exercise Notice”) to Landlord, not earlier than
fifteen (15) months nor later than thirteen (13) months prior to the expiration
of the Fifth Amendment Extended Term exercising such option to extend. Promptly
after Landlord’s receipt of the Exercise Notice, Landlord shall provide
Landlord’s quotation to Tenant of a proposed annual rent for the Premises and
the Storage Space for the Extended Term (“Landlord’s Rent Quotation”). If at the
expiration
PAREXEL Fifth Amendment (195 WS) (f)

-10 -



--------------------------------------------------------------------------------



 



of thirty (30) days after the date when Landlord provides such quotation to
Tenant (the “Negotiation Period”), Landlord and Tenant have not reached
agreement on a determination of an annual rental for the Extended Term and
executed a written instrument extending the Term of this Lease pursuant to such
agreement, then Tenant shall have the right, for ten (10) business days
following the expiration of the Negotiation Period, to either (x) make a request
to Landlord for a broker determination (the “Broker Determination”) of the
Prevailing Market Rent (as defined in Exhibit D) for the Extended Term, which
Broker Determination shall be made in the manner set forth in Exhibit D, or
(y) rescind the Exercise Notice without any further obligation. If Tenant timely
shall have requested the Broker Determination, then the Annual Fixed Rent for
the Extended Term shall be the greater of (a) the Prevailing Market Rent as
determined by the Broker Determination or (b) the Annual Fixed Rent for the
Premises and the Storage Space in effect during the last twelve (12) month
period of the Lease Term immediately prior to the Extended Term. If Tenant does
not timely request the Broker Determination, then Tenant shall be deemed to have
rescinded its Exercise Notice.
          (C) Upon the first to occur of (x) the agreement by Landlord and
Tenant during the Negotiation Period on an annual rental for the Extended Term
or (y) the timely request by Tenant for the Broker Determination, then this
Lease and the Lease Term hereof shall automatically be deemed extended, for the
Extended Term, without the necessity for the execution of any additional
documents, except that Landlord and Tenant agree to enter into an instrument in
writing setting forth the Annual Fixed Rent for the Extended Term as determined
in the relevant manner set forth in this Section 9; and in such event all
references herein to the Lease Term or the term of this Lease shall be construed
as referring to the Lease Term, as so extended, unless the context clearly
otherwise requires, and except that there shall be no further option to extend
the Lease Term. Notwithstanding anything contained herein to the contrary, in no
event shall the Lease Term hereof be extended for more than five (5) years after
the expiration of the Fifth Amendment Extended Term.
     10. Effective as of May 1, 2009, Section 4.1 of the Lease is hereby,
amended as follows: (i) by deleting the words “high quality” in third (3rd) line
of Section 4.1.1 and substituting the words “Class A office” therefor; and
(ii) by deleting the word “similar” in the tenth (10th) line of Section 4.1.3
and substituting the words “Class A office” therefor.
     11. Section 5.6.5 of the Lease is hereby amended by adding the following
new subsection (E):
     “(E) Notwithstanding the provisions of Section 5.6 above, in the event
Tenant desires

  (i)   to assign this Lease, or     (ii)   to sublet such portion of the
Premises (the “Sublease Portion”) as would bring the total amount of the
Premises then being subleased to fifty percent (50%) or more,

Landlord shall have the right at its sole option, to be exercised within thirty
(30) days after receipt of Tenant’s notice under Section 5.6.2 above (the
“Acceptance
PAREXEL Fifth Amendment (195 WS) (f)

-11 -



--------------------------------------------------------------------------------



 



Period”), to (x) terminate this Lease in the case of a proposed assignment, or
(y) terminate this lease with respect to the Sublease Portion in the case of a
proposed sublease, as of a date specified in a notice to Tenant, which date
shall not be earlier than sixty (60) days nor later than one hundred and twenty
(120) days after Landlord’s notice to Tenant. In the case of an assignment, upon
the termination date as set forth in Landlord’s notice, all obligations relating
to the period after such termination date (but not those relating to the period
before such termination date) shall cease and promptly upon being billed
therefor by Landlord, Tenant shall make final payment of all Annual Fixed Rent
and Additional Rent due from Tenant through the termination date. In the case of
a sublease, all obligations relating to the Sublease Portion for the period
after such termination date (but not those relating to a period before such
termination date, or to portions of the Premises other than the Sublease
Portion) shall cease. In the event that Landlord shall not exercise its
termination rights as aforesaid, or shall fail to give any or timely notice
pursuant to this Section 5.6.5(E), the provisions of Sections 5.6.2-5.6.5 shall
be applicable. This Section 5.6.5(E) shall not be applicable to an assignment or
sublease pursuant to Section 5.6.1.”
     12. Subject to events beyond Landlord’s reasonable control and for
temporary periods as may be necessary for required maintenance (with respect to
which Tenant shall be given reasonable prior notice except in the event of an
emergency), Tenant shall have access to the Premises, including elevators,
twenty-four (24) hours a day, seven (7) days a week, fifty-two (52) weeks a
year. Landlord hereby agrees to provide Tenant with any access codes, electronic
passes or keys for access to the Premises and shall allow Tenant (at Tenant’s
sole cost and expense) to modify such codes, passes or keys upon Tenant’s
reasonable request and upon reasonable prior notice.
     13. (A) Tenant warrants and represents that Tenant has not dealt with any
broker in connection with the consummation of this Fifth Amendment other than
Richards Barry Joyce & Partners (the “Broker”); and in the event any claim is
made against Landlord relative to dealings by Tenant with brokers other than the
Broker, Tenant shall defend the claim against Landlord with counsel of Tenant’s
selection first approved by Landlord (which approval shall not be unreasonably
withheld) and save harmless and indemnify Landlord on account of any loss, cost
or damage which may arise by reason of such claim.
          (B) Landlord warrants and represents that Landlord has not dealt with
any broker in connection with the consummation of this Fifth Amendment other
than the Broker; and in the event any claim is made against Tenant relative to
dealings by Landlord with brokers other than the Broker, Landlord shall defend
the claim against Tenant with counsel of Landlord’s selection first approved by
Tenant (which approval shall not be unreasonably withheld) and save harmless and
indemnify Tenant on account of any loss, cost or damage with may arise by reason
of such claim. Landlord agrees that it shall be solely responsible for the
payment of the brokerage commission to the Broker in connection with this Fifth
Amendment.
     14. As an inducement to Landlord to enter into this Fifth Amendment, Tenant
hereby represents and warrants that: (i) Tenant is not, nor is it owned or
controlled directly or indirectly
PAREXEL Fifth Amendment (195 WS) (f)

-12 -



--------------------------------------------------------------------------------



 



by, any person, group, entity or nation named on any list issued by the Office
of Foreign Assets Control of the United States Department of the Treasury
(“OFAC”) pursuant to Executive Order 13224 or any similar list or any law,
order, rule or regulation or any Executive Order of the President of the United
States as a terrorist, “Specially Designated National and Blocked Person” or
other banned or blocked person (any such person, group, entity or nation being
hereinafter referred to as a “Prohibited Person”); (ii) Tenant is not (nor is it
owned, controlled, directly or indirectly, by any person, group, entity or
nation which is) acting directly or indirectly for or on behalf of any
Prohibited Person; and (iii) from and after the effective date of the
above-referenced Executive Order, Tenant (and any person, group, or entity which
Tenant controls, directly or indirectly) has not conducted nor will conduct
business nor has engaged nor will engage in any transaction or dealing with any
Prohibited Person in violation of the U.S. Patriot Act or any OFAC rule or
regulation, including without limitation any assignment of the Lease or any
subletting of all or any portion of the Premises or the making or receiving of
any contribution of funds, goods or services to or for the benefit of a
Prohibited Person in violation of the U.S. Patriot Act or any OFAC rule or
regulation. In connection with the foregoing, it is expressly understood and
agreed that (x) any breach by Tenant of the foregoing representations and
warranties shall be deemed an immediate Event of Default by Tenant under
Section 7.1 of the Lease (without the benefit of notice or grace) and shall be
covered by the indemnity provisions of Section 5.7 of the Lease, and (y) the
representations and warranties contained in this subsection shall be continuing
in nature and shall survive the expiration or earlier termination of the Lease.
     15. Except as otherwise expressly provided herein, all capitalized terms
used herein without definition shall have the same meaning as set forth in the
Lease.
     16. Except as herein amended the Lease shall remain unchanged and in full
force and effect. All references to the “Lease” shall be deemed to be references
to the Lease as heretofore amended and as amended hereby.
[page ends here]

-13 -



--------------------------------------------------------------------------------



 



EXECUTED as a sealed instrument as of the date and year first above written.

                WITNESS:   LANDLORD:    
 
                  BOSTON PROPERTIES LIMITED       PARTNERSHIP
 
                By:   /s/ BOSTON PROPERTIES, INC.,                   its general
partner
 
           
 
      By:    
 
           
 
      Name:    
 
           
 
      Title:    
 
           

              TENANT:
 
            PAREXEL INTERNATIONAL LLC
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:   (President or Vice President)
 
      Hereto duly authorized

             
ATTEST:
           
By:
  /s/ W. Brett Davis   By:   /s/ James F. Winschel Jr.
 
           
Name:
  W. Brett Davis   Name:   JAMES F. WINSCHEL, JR.
Title:
  (Assistant Secretary)   Title:   (Treasurer)
 
                     Hereto duly authorized
 
           
 
          (CORPORATE SEAL)

PAREXEL Fifth Amendment (195 WS) (f)

-14 -